Citation Nr: 1824702	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-41 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an effective date earlier than January 12, 2007 for service-connected back disability. 

2. Entitlement to an effective date earlier than June 19, 2014 for service-connected tinnitus. 

3. Entitlement to an effective date earlier than November 2, 2015 for individual unemployability based on individual unemployability (TDIU). 

4. Entitlement to an initial rating in excess of 10 percent from January 12, 2007 to February 27, 2013 and in excess of 40 percent thereafter for back disability. 
 
5. Entitlement to a rating in excess of 20 percent from February 26, 2013 to November 1, 2015 and in excess of 40 percent thereafter for radiculopathy of the left lower extremity. 




REPRESENTATION

Veteran represented by:	Robert Bruce Goss, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1970 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) from the June 2013, October 2014 and December 2015 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. In the June 2013 rating decision, the RO granted service connection for back disability effective January 12, 2007, with disability rating of 10 percent until February 27, 2013and 40 percent thereafter.  That decision also granted service connection for radiculopathy of left lower extremity and assigned a 20 percent rating effective February 26, 2013.  The October 2014 rating decision granted service connection for tinnitus with an effective date of June 19, 2014.  Entitlement for a TDIU was granted in the December 2015 rating decision with an effective date of November 2, 2015. 

Notably, the rating for the Veteran's radiculopathy of the left lower extremity has been increased to 40 percent, effective November 2, 2015, by way of a December 2015 rating decision.  In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Because 40 percent does not constitute the maximum benefit allowed, the issue remains before the Board. 

The issue of entitlement to an effective date earlier than November 2, 2015 for TDIU and entitlement for increase rating for back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The RO denied the Veteran's claim for service connection for back disability in March 1972 without his service treatment record (STR) being in the claims file. 

2.  Entitlement for service connection for back disability arose in April 2, 1975, which is the earliest date a diagnosis for back condition is shown. 

3.  A claim for service connection for tinnitus was not filed by the Veteran.  

4. From February 26, 2013 to November 1, 2015, the Veteran's radiculopathy of the left extremity is not manifested by moderately severe level of impairment. 

5. From November 2, 2015, the Veteran's radiculopathy of the left extremity is not manifested by severe impairment. 


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 12, 2007 for service connection for back disability have been met. 38 U.S.C. §§ 1115, 5110, 7105 (2012); 38 C.F.R. §§ 3.4 (b) (2), 3.31, 3.204, 3.400 (2017).

2. The criteria for an effective date earlier than June 19, 2014 for service connection for tinnitus have not been met. 38 U.S.C. §§ 1115, 5110, 7105 (2012); 38 C.F.R. §§ 3.4 (b) (2), 3.31, 3.204, 3.400 (2017).

3. The criteria for an initial disability rating in excess of 20 percent for left lower extremity radiculopathy from February 26, 2013 to November 1, 2015 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, § 4.115a (2017), Diagnostic Codes 8620.

4. The criteria for an initial disability rating in excess of 40 percent for left lower extremity radiculopathy from November 2, 2015 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, § 4.115a (2017), Diagnostic Codes 8620.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

As to the claim for increase rating for radiculopathy of the lower extremity, VA satisfied the duties to notify and assist in this appeal.  Neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in November 2015, July 2014, and March 2013; as discussed in greater details below, the Board finds these examinations adequate upon which to adjudicate the merits of the claim regarding his back disability and radiculopathy of his lower extremity.

With respect to the claim for earlier effective date, the VCAA is not applicable to the extent the claim has been substantiate and disposition of the claim is based on the law and not facts that are in dispute. To that end, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim. See 38 U.S.C. § 5103A (2012); Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

II. Effective Date 

The Veteran contends an earlier effective date is warranted for his service-connected back disability and tinnitus. 

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (b) (2012); 38 C.F.R. § 3.400 (b) (2)(2017).

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156 (a)(2017).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease. 38 C.F.R. § 3.156 (c) (1) (2017).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156 (c) (3) (2017).




A. Back disability  

In this case, the Veteran contends that an effective date earlier than January 1, 2007 is warranted.  

The Veteran separated from the military in November 1971. Subsequently, he filed a claim for service connection for back disability on January 18, 1972.  At that time, the RO denied the claim based on the finding that the Veteran's back condition pre-existed his military service, which was not aggravated by his military service.  Review of the rating decision from March 1972, shows that the RO did not have the Veteran's complete STR at the time of the decision.  In fact, there were blank pages of STRs at the time of that decision.  Since that time, however, part of the Veteran's STR was obtained in January 2007 and a complete copy was associated with the claims file in June 2015. 

The Veteran filed the first claim to reopen in July 1991, which was denied.  In January 2007, the Veteran filed another claim to reopen, which was denied by way of an August 2008 rating decision.  He subsequently appealed that denial.  While the appeal was pending, in July 2011, the RO issued a supplemental statement of the case (SSOC) reopening the claim, but denying service connection for back disability.  The Veteran continued to disagree with the denial as noted in his substantive appeal or VA form 9 filed in August 2011.  The claim for service connection for back disability was before the Board in February 2013 and it was remanded for further development.  On remand, the claim for service connection for back disability was granted by way of June 2013 rating decision.  The Veteran appealed this decision's grant of the effective date.  This claim has been in appellate status since the relevant service treatment records were added to the file..

The June 2013 rating decision merely states that direct service connection for back disability is warranted without offering further explanation.  However, the Board finds that the RO's decision is based, in part, on the Veteran's STRs that became part of the claims folder in January 2007 because it shows that the Veteran sought treatment for back pain during his military service.  In other words, the Veteran's STRs substantiated his service connection claim by showing that his back condition started in service.  Considering the relevance of the information in the Veteran's STRs, and affording the Veteran the benefit of the doubt, the Board finds that the RO's grant of service connection for back disability in June 2013, at least in part, relied on the STRs that were associated with the claims file after the denial in March 1972. 

Based on the aforementioned, under 38 C.F.R. § 3.156 (c)(1),  an effective date of April 2, 1975-the date entitlement arose- for the Veteran's service-connected back disability is warranted.  This date is appropriate because it is the earliest date of record that the Veteran was diagnosed with a back condition.  Prior to that date, a February 1972 VA examination did not find a diagnosis of back disability; as such a current disability was not established at that time.  On the other hand, private medical records from St. A.O Clinic P.A show that the Veteran had a provisional diagnosis of back condition on April 2, 1975, which he reported as having started in the military. This diagnosis, although provisional, is the earliest date current disability is noted in the record.  Considering this evidence, the Board finds that an effective date of April 2, 1975 is warranted for the Veteran's service-connected back disability. 

B. Tinnitus 

The Veteran's service-connected tinnitus is currently assigned an effective date of June 19, 2014.  The Veteran contends that an effective date of July 1986 is warranted because that is the date he originally filed a claim for hearing loss and but for the lack of VA examination at that time, the Veteran's tinnitus would have been discovered.  

The Board reviewed the Veteran's file to determine if any formal or informal claim was received regarding tinnitus.  While the Board does not take away benefit already afforded to the Veteran, it is noteworthy that the record does not contain either formal or informal claim for tinnitus to warrant direct service connection for the condition. 

Nor does the record contain any positive evidence, medical or otherwise, that shows that the Veteran had tinnitus in 1986.  The Board has considered the Veteran's contention that his tinnitus would have been diagnosed if he was afforded a VA examination when he filed his claim for hearing loss in July 1986.  However, even if medical evidence had shown the existence of tinnitus at that time, there is no evidence that the Veteran intended to file the claim for service connection. See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder).  

Furthermore, tinnitus is a type of disorder associated with symptoms that are uniquely capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  Hence, the Veteran not raising the issue when he filed multiple claims for hearing loss further weight against a finding that he intended to file a claim for tinnitus.  In sum, the evidence of record does not establish entitlement for effective date earlier than what is assigned. 
  
The Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

III. Increase Rating 

The Veteran contends a higher disability rating is warranted for his radiculopathy of the left lower extremity.  

As preliminary matter, the Board has considered whether the outcome of this issue would be impacted by the grant of an earlier effective date for his back disability, in light of Note (1) under the General Rating Formula for Diseases and Injuries of the Spine located in 38 C.F.R. § 4.71a (2017), which allows consideration of neurological abnormalities when rating back disabilities. However, the medical evidence of record does not reflect a diagnosis of radiculopathy of the left lower extremity prior to the effective date assigned but after Note (1) became effective.  Therefore, the Board need not remand this issue as it is not inextricably intertwined with the disability rating the RO will assign for the Veteran's back disability on remand.  

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities. These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability. 38 C.F.R. §§ 3.321, 4.10 (2017). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Veteran's radiculopathy of the left lower extremity was assigned a 20 percent disability rating before November 02, 2015 and 40 percent thereafter under DC 8620.

Under DC 8620, which governs paralysis of the sciatic nerve, a 20 percent rating is assigned for moderate incomplete paralysis.  Higher 40 percent and 60 percent ratings are assigned for moderately severe and severe incomplete paralysis, respectively.

In rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2017).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a) (2017). When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. Id. 

The terms "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2017).

However VA's Adjudication Procedures Manual states that moderate incomplete paralysis involves combinations of significant sensory changes and reflex or motor changes of a lower degree; or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate. M21-1, III.iv.4.G.4.c.

Moderately severe incomplete paralysis involves motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability. Atrophy may also be present. Id. 

Severe incomplete paralysis involves motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability. Trophic changes may be seen in severe longstanding neuropathy cases. For the sciatic nerve, marked muscular atrophy is expected.

The evidence in this case does not demonstrate that the Veteran has experienced a moderately severe level of impairment in his left leg before November 2, 2015.  To that end, a July 2014 VA examination shows the Veteran has mild radiculopathy of the sciatic nerve with mild numbness, paresthesias and/or dysesthesias, and constant pain.  The exam showed normal muscle strength test with no muscle atrophy.  During the March 2013 VA examination, the examiner noted that the Veteran had moderate radiculopathy of the sciatic nerve that resulted in severe intermittent pain and moderate numbness.  The Veteran had decreased sensation to light touch of his foot, lower leg/ankle and thigh in both exams. However, he had normal muscle strength with no muscle atrophy.  Furthermore, the Veteran's straight leg raise tests were negative.  In both exams, the examiners rated the Veteran's deep tendon reflexes as 1+ for the knee and 0 for the ankle. 

In summary, the March 2013 and July 2014 VA examinations reflect normal muscle strength with some diminished sensation, but do not reflect high level of limitation, which constitute moderately severe impairment.  Therefore, a rating higher than 20 percent is not warranted prior to November 2, 2015. 

The Board has considered an August 2015 opinion from Dr. D.M., where he indicated that the Veteran's radiculopathy is consistent with moderately severe impairment. Notably, the use of such terminology by medical examiner, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, the Board has reviewed all of the medical evidence of record and finds that the severity of the Veteran's impairment does not rise to the level contemplated by 40 percent rating for this period. 

With respect to the period after November 02, 2015, the RO assigned a higher 40 percent disability rating based on a November 2015 VA examination that reflected deep tendon reflect absent at the knee and ankle.  However, this examination found that the Veteran did not have radiculopathy symptoms.  The Board, however, does not take away positive findings/determinations by the AOJ.  Considering this evidence, however, the Board finds that the medical evidence of record does not establish severe incomplete paralysis to warrant a rating higher than 40 percent. 


ORDER

An effective date of April 2, 1975 for service connection for back disability is granted, subject to the criteria applicable to payment of monetary benefits.

Entitlement to an effective date prior to June 19, 2014 for the award of service connection for tinnitus is denied.

Entitlement to a rating in excess of 20 percent from February 26, 2013 to November 1, 2015 for left lower extremity radiculopathy is denied. 

Entitlement to a rating in excess of 40 percent from November 2, 2015 for left lower extremity radiculopathy is denied.


REMAND

The Board regrets further delay, but additional development is necessary before the Board can adjudicate the remaining claim. 

The Board's grant of an earlier effective date expands the scope of the Veteran's claim for increase rating for his back disability to include the period before January 12, 2007. A disability rating for the period before January 12, 2007 is not yet assigned.  In the interest of affording the Veteran the maximum benefit allowed, the Board cannot adjudicate the claim for increase rating without consideration of the period before January 12, 2007. Therefore, a remand is necessary for the RO to assign a disability rating for the period before January 12, 2007, and adjudicate the Veteran's claim in consideration of the entire period the condition is service-connected. 

The RO granted entitlement for TDIU in the December 2015 rating decision.  In a VA form 9, Substantive Appeal, filed December 2015, the Veteran's attorney representative disagreed with the effective date assigned.  The Board finds that despite the form used, the VA form 9 is a notice of disagreement with the December 15, 2015 rating decision to the extent it expresses disagreement with the effective date assigned for TDIU.  The RO has not yet issued statement of the case (SOC).  Because the issue has not been fully developed by the RO, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records. 

2. Thereafter, assign a disability rating for the Veteran's service-connected back disability from April 2, 1975 to January 11, 2007 after completing any necessary development, to include obtaining a retrospective opinion.  

3. After completion of directives #1-2, adjudicate the claim of entitlement for increase initial disability rating for back condition. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

4. Regarding the claim of entitlement for an earlier effective date for TDIU, the Veteran expressed disagreement with the December 2015 rating in his VA form 9, the AOJ must provide the Veteran with a statement of the case. Thereafter only return to the Board this issue if the Veteran perfects his appeal by filing a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


